         Case 1:01-cv-01357-RCL Document 809 Filed 05/12/21 Page 1 of 1




                                  UNITED ST ATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

 JOHN DOE I, et al.,

        Plaintiffs,

 v.                                                    Case No. 1:0l-cv-1357-RCL

 EXXON MOBIL CORPORATION, et al.,

          Defendants .


                                             ORDER

        For the reasons stated in the accompanying Memorandum Opinion, the Court FINDS that

Paul, Weiss, Rifkind, Wharton & Garrison LLP and Alex Young K. Oh violated Federal Rule of

Civil Procedure 1 l(b)(3). Accordingly, it hereby ADMONISHES them for that violation.

        IT IS SO ORDERED.



 Date: _ _S'
           _ /_11{
                ....__
                    '2,.,f_   _   _                           Royce C. Lamberth
                                                              United States District Judge
